246 F.3d 1300 (11th Cir. 2001)
Gregory HARDY, Petitioner-Appellant,v.SECRETARY FOR THE DEPARTMENT OF CORRECTIONS, Michael W. Moore, Secretary, Respondent-Appellee.
No. 99-13936.
United States Court of Appeals,Eleventh Circuit.
April 4, 2001.April 16, 2001.

Appeal from the United States District Court for the Southern District of  Florida.(No. 98-06522-CV-DTKH), Daniel T.K. Hurley, Judge.
Before ANDERSON, Chief Judge, and RONEY and FAY, Circuit Judges.
PER CURIAM:


1
Gregory Hardy appeals the district court's dismissal of his habeas corpus  petition, 28 U.S.C.  2254, as time barred. The sole question is whether Hardy's  filing of two postconviction motions under Fla. R.Crim. P. 3.850 tolled the  statute of limitations for filing his federal habeas appeal. Because we are  unable to conclusively resolve this issue, we vacate and remand to the district  court for consideration in light of an intervening Supreme Court case, Artuz v.  Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000).


2
Hardy pled guilty and was sentenced for multiple counts of strong arm robbery  and aggravated battery. While his case was pending on appeal, Hardy filed a  motion pursuant to Fla. R.Crim. P. 3.170(f) to withdraw his plea. Upon Hardy's  request, the state appellate court relinquished its jurisdiction to allow the  trial court to consider the Rule 3.170(f) motion. The trial court denied the  motion, and the appeal of this denied motion was consolidated with the direct  appeal of his conviction and sentence. The consolidated direct appeal was  unsuccessful. The one-year statute of limitations for filing Hardy's federal  habeas petition began to run when the mandate issued on June 21, 1996. 28 U.S.C.   2244.


3
Hardy filed his first Rule 3.850 motion for postconviciton relief on September  6, 1996, arguing that the trial court should have allowed him to withdraw his  guilty plea. The motion was denied because Hardy had previously raised this  claim and it had been denied. This judgment was affirmed on appeal, and the  mandate issued on September 5, 1997. Hardy filed a second Rule 3.850 motion on  November 17, 1997,1 contending, in part, that the trial court erred in  sentencing him to consecutive terms of imprisonment. This motion was denied on  the ground that Hardy had filed a previous 3.850 motion that was denied and  affirmed on appeal. The appellate court affirmed the judgment, and the mandate  for this second postconviction motion issued on March 27, 1997.


4
Hardy argues that both the Rule 3.850 motions should have tolled the statute of  limitations, resulting in an actual running time of seven months between the  conviction and sentence becoming final and the filing of the instant petition.  The court below held that because the September 6, 1996, petition did not toll  the statute of limitations, the instant petition was barred by the one-year  limitation. The court reasoned that successive petitions do not qualify as  "properly filed applications" for the purpose of tolling the statute of  limitations.2 28 U.S.C.  2244(d)(2). Accordingly, the district court dismissed  Hardy's petition as time barred.


5
After the district court's dismissal, the Supreme Court decided Artuz v.  Bennett, supra. In Artuz, Bennett filed a state postconviction motion that was  dismissed because state procedural rules required the denial of "claims that  were 'previously determined on the merits upon an appeal from the judgment' of  conviction or that could have been raised on direct appeal but were not[.]" 121  S.Ct. at 365 (quoting N.Y.Crim. Proc. Law  440.10(2)(a) (McKinney 1994)). The  Supreme Court disagreed with the district court's finding that Bennett's federal  habeas petition was untimely. See id. at 363. The Court held that the state  postconviction petition could be considered "properly filed" and therefore toll  the statute of limitations for the federal petition, even if the claim itself  was procedurally barred. See id. at 365. The Court explained that the issue  relevant in determining if a state petition is "properly filed" is whether its  "delivery and acceptance are in compliance with the applicable laws and rules  governing filings." Id. at 364.


6
The Florida courts dismissed Hardy's September 6, 1996, Rule 3.850 motion  because the claim had already been decided on its merits. This reason for  dismissing the Hardy's post-conviction motion is almost identical to the reason  that the New York court dismissed Bennett's claims in Artuz: in both cases the  post-conviction applications presented claims that the petitioners either had  already litigated or had had an opportunity to do so. Artuz instructs that a  district court errs when it considers such a procedural bar to granting relief  as proof that the application was "[im]properly filed;" rather, it should  consider the state's "laws and rules governing filings." Id. The district court  appears not to have considered whether Hardy's September 6, 1996, Rule 3.850  motion met Florida's filing rules; it relied on the finding that Hardy's claim  was procedurally barred as indicated. Therefore, in accord with Artuz, the  district court erred when it found that Hardy's September 6, 1996, Rule 3.850  motion was not "properly filed."


7
The State of Florida concedes that the district court's ruling is incorrect in  light of Artuz and requests that we remand this case for the district court to  determine whether the September 6, 1996, Rule 3.850 motion "conformed with  Florida's basic procedural rules contained in Rule 3.850 governing the filing of  such a motion." Because the district court never addressed whether the November  17, 1997, Rule 3.850 motion was "properly filed," the State also requests that  issue be remanded.


8
We accept the State's concession and vacate and remand this case to consider  whether the September 6, 1996 and November 17, 1997, Rule 3.850 motions were  "properly filed" in light of Artuz, and for further proceedings the district  court might find appropriate.3


9
VACATED AND REMANDED.



NOTES:


1
  The parties' briefs state that the motion was filed on November 11, 1997, but  Hardy signed the motion and the supporting memorandum on November 17, 1997.  Because this date is not crucial to our decision to remand, we will simply  assume that November 17, 1997, is correct.


2
  This Court adopted a similar rule in Weekley v. Moore, 204 F.3d 1083 (11th  Cir.2000). The Supreme Court, --- U.S. ----, 121 S.Ct. 751, 148 L.Ed.2d 654  (2001), granted certiorari, vacated our judgment, and remanded for further  consideration in light of Artuz v. Bennett. This Court subsequently published a  new opinion in Weekley v. Moore, --- F.3d ---- (No. 98-4218, March 15, 2001),  following Artuz and reaching a result opposite from its previous opinion.


3
  This case had been scheduled for oral argument. Appellee's motion to dispense  with oral argument is granted.